—-_—

REPUBLIQUE DE GUINEE

Ministére des Mines et de la Géologie

ANNEXE C
ala
CONVENTION

du 03 Novembre 2000

Entre

LA REPUBLIQUE DE GUINEE

Et
ROUSSKI ALUMINI

Pour la Réhabilitation, l’Extension et l’Exploitation des Gisements de
Bauxite de Kindia

Conakry, le Lhe a

Annexe « C »
4 la Convention entre la République de Guinée et « Rousski
Alumini » pour la Réhabilitation, l’Extension et l’Exploitation des
Gisements de Bauxite de Kindia du 03.11.2000

La République de Guinée, dénommée ci-aprés « Etat», représentée par Son
Excellence Docteur Ousmane SYLLA, Ministre des Mines et de la Géologie,
daiment mandaté,

d’une part,
et

« Rousski Alumini», une société anonyme régie par la législation de la
Fédération de Russie, dénommée ci-aprés « Investisseur », représentée par
Monsieur Anatoly PANTCHENKO, diiment mandaté a cet effet,

d’autre part

dénommeées, toutes les deux, ci-aprés « Parties »

PREAMBULE

aux fins d’introduire des clauses supplémentaires 4 la Convention conclue le 03
novembre 2000 entre 1’Etat et 1’Investisseur pour la réhabilitation, l’extension et
l’exploitation des gisements de bauxite de Kindia, dénommée ci-aprés
« Convention », et en vue de clarifier aussi les stipulations de la Convention
existante.

ont convenu de ce qui suit :
Article 1. Définitions

Les termes employés en majuscule dans le texte de la présente, auront les
significations qui leur sont attribuées dans |’Article 1 de la Convention, sauf les
stipulations contraires et expresses de la présente Annexe.

Dans la présente Annexe, les termes ci-dessous auront la signification suivante :

« Loyer» signifie le paiement pour la possession et la jouissance du fonds de
commerce de la SBK comprenant les infrastructures mentionnées 4 I’ Article 8 de
la Convention et transférées a l’Investisseur conformément a l’Article 13 alinéa
1 de la Convention et les actes de remise-réception Nel et Ne2 du 30 avril 2001
et No3 du 24 novembre 2001, que |’Investisseur effectue en faveur de 1’Etat
selon les modalités établies dans la présente ames (Y f

cr  C

, 2
"Sous-traitants Directs" _signifie les exploitants, | soumissionnaires,
entrepreneurs, fournisseurs et autres personnes, travaillant pour |’Investisseur ou
pour la Société dans le cadre du Projet.

Article 2. Montant du Loyer

Le Loyer, qui est calculé par tonne nette de bauxite exportée, sera payé au Trésor
de la République de Guinée aux taux montant graduellement suivant le modéle
ci-aprés :

0,30 USD a partir de l’an 2004 ;
0,35 USD a partir de l’an 2010 ;
0,40 USD a partir de l’an 2014.

Il est convenu expressément qu’aucun paiement a titre de Loyer n’est pas
exigible pour la période entre 30 avril 2001 jusqu’au 31 décembre 2003.

Le Loyer sera payé les mémes jours que le paiement des redevances
mentionnées a 1’Article 19 de la Convention et suivant les modalités établies
pour lesdites redevances a l’Article 19 de la Convention.

Afin d’exclure toute ambiguité, les Parties stipulent expressément que les
redevances mentionnées a |’Article 19 de la Convention ne constituent pas les
payements pour la jouissance du fonds de commerce de la SBK, mais sont
payées par l’Investisseur au titre de taxe miniére sur les exportations de bauxite
prévue par l’Article 139 du Code Minier de la République de Guinée.

L’Etat et l’Investisseur constatent expressément que pour la possession et la
jouissance du fonds de commerce de la SBK I’Investisseur n’effectuera que le
Loyer.

L’Etat admet que sa part dans les revenus du Projet ne sera constitué que par les
montants des paiements indiqués aux Articles 2 et 3 de la présente Annexe et les
imp6ts a payer par 1’Investisseur.

Le critére principal de l’appréciation de l’activité de la Société sera le respect
des délais et de l’intégralité de paiement des impéts, droits, taxes et autres
charges prévus par la législation guinéenne en vigueur, par la Convention et ses
annexes. p,

Article 3. Contribution au développement local

Au respect du principe de participation de |’Investisseur dans le développement
local stipulée a 1’Article 21 de la Convention, I’Investisseur s’engage 4 procéder
au paiement a l’Etat d’un montant forfaitaire, calculé en raison de 100.000 (cent

Ae : S
mille) USD pour chaque année de la période allant de l’an 2001 a 1’an 2005, soit
au total 500.000 (cinq cent mille) USD, 4 titre de sa contribution au
développement local. L’Investisseur effectuera ledit paiement a l’administration
de la préfecture de Kindia dans le délai d’un mois a partir de la date d’entrée en
vigueur de la présente Annexe.

A partir de l’an 2006, I’Investisseur s’engage 4 payer au titre de la contribution
au développement local un montant forfaitaire qui sera calculé a raison de 0,1
USD par tonne nette de bauxite exportée au cours du trimestre payé.

Les paiements, objet du présent Article, seront transférés au compte budgétaire
de la préfecture de Kindia n° 41-21-A6-05/BCRG a la Banque Centrale de la
République de Guinée.

Le montant forfaitaire mentionné ci-dessus se substitue aux impdts locaux et
l’Investisseur ne payera aux budgets locaux aucuns autres taxes, impéts et droits
locaux sauf ceux stipulés ci-dessus.

Article 4. Extension

L’Investisseur, tenant compte du caractére social stratégique de l’activité de la
Compagnie des Bauxites de Kindia S.A. dans la région de Kindia, se préte a
commencer les travaux d’extension et exploitation du Projet dans la zone de
Kindia 2, ce qui permettra de prolonger la durée de vie de la société-opératrice
du Projet jusqu’a l’expiration de la Convention.

L’Investisseur a le droit de réaliser librement ses activités financiéres et
d’investissements, de définir librement le volume d’investissements pour la
réalisation du Projet en conformité avec son programme de production et en
accord avec le Comité de Contréle et de Suivi prévu par la Convention,
d’organiser librement les relations de travail et de définir le nombre de personnel
de la Société en conformité avec la législation guinéenne en vigueur, la
Convention et ses annexes.

Article 5. Relations avec le Port Autonome de Conakry

Aux fins de réglementer l’état actuel de la situation qui s’est créée autour des
redevances a payer pour l’usage des installations portuaires, les deux Parties ont
convenu d’amender le texte de la Convention et de formuler, 4 cet égard, la
clause 8.1.1 de la Convention comme ce qui suit :

8.1.1. Installations portuaires. (

Po

j /

Les installations du port minier sont fv
- le terrain marqué sur la carte faisant objet de l’annexe 3 de la présente
Convention ;

- |’équipement de chargement et de déchargement de la bauxite ;

- les installations ferroviaires du port minier ;

- les batiments installations, ateliers, équipements énergétiques et autres
équipements auxiliaires situés sur le terrain susmentionné ;

- le quai Ne8 du port minier ;

- Les réseaux et canalisations situés sous et sur le terrain susmentionné.

Le prélévement de la redevance de l’Investisseur pour le chargement et le
déchargement des cargaisons exportées et importées, pour le terrain sous les
aires de stockage et autres installations (les limites du terrain du port minier sont
marqueées a |’Annexe 3) est régi par la convention entre 1’Administration du Port
Autonome de Conakry et la Société.

L’Etat, a travers de 1’Administration du Port Autonome de Conakry, sera garant
de la sécurité sur le territoire du Port Minier, de l’accés réglementé fiable et
devra garantir aux travailleurs et aux véhicules de 1’Investisseur un accés libre et
plein sur le territoire du Port Minier, comprenant la servitude de passage et de
transit de cargaisons dont seront grevés les territoires adjacents en faveur de
l’Investisseur.

L’Investisseur est responsable de l’entretien et de la maintenance en état du
quai Ne8 au port minier et 1’Etat, a travers de 1’Administration du Port Autonome
de Conakry, est responsable de la rénovation des installations portuaires.

L’Etat, représenté par |’ Administration du Port Autonome de Conakry, s’engage
a effectuer au cours de l’année 2006 les travaux de rénovation des installations
portuaires dénommées dansle présent article et situées sur le quai Ne8 et cela
conformément a la Convention entre la Compagnie des Bauxites de Kindia et le
Port Autonome de Conakry en date du 20 aofit 2004. Au cas ou tels travaux ne
seraient pas achevés avant la fin de l’année 2006, I’Investisseur aura le droit
d’effectuer lesdits travaux de ses propres moyens, ou par sous-traitance. Les
cotits des travaux de rénovation des installations portuaires dans ce cas seront
compensés par le Port Autonome de Conakry 4 l’Investisseur.

Les bateaux envoyés a l’adresse de |’Investisseur ou d’autres participants au
Projet ont la priorité sur les autres bateaux pour l’accostage au quai du port
minier (quai N°8). Les conditions d’amarrage au quai en question pour
déchargement ou pour attente des bateaux autres que ceux envoyés a l’adresse de
I’Investisseur seront réglementées par une convention spéciale entre
I’Investisseur et les administrations compétentes.

Les ouvrages et installations qui, en cas de nécessité, pourraient étre érigés par
I’Investisseur sur le territoire du port minier et ;destinés 4 assurer le

AE ( GF
fonctionnement normal de la Société y compris les mesures de sécurité de
chargement/déchargement de bateaux, seront inconditionnellement la propriété
de I’Investisseur.

Des rapports concernant l'utilisation des ouvrages ci-dessus cités feront l’objet
de conventions spéciales entre |’Investisseur et les administrations compétentes.
En cas de cessation éventuelle du Projet, les ouvrages et installations susvisés
pourront étre librement sortis par l’Investisseur. Dans le cas ow la sortie des
ouvrages et installations susvisés ne sera pas possible sans causer un préjudice
disproportionné 4 ceux-ci ou aux installations portuaires, |’Investisseur sera
indemnisé du coit des ouvrages et installations susvisés conformément aux
modalités générales stipulées par la présente Convention.

Article 6. Protection des voies ferrées

L’Etat s’engage 4 mettre a la disposition de |’Investisseur, sous son droit
d’usage, les terrains dans l’emprise de la voie ferrée limité 4 25 (vingt cinq)
metres des deux cétés de la voie ferrée sur toute sa longueur, aux fins de création
d’une zone de sécurité pour permettre a 1’Investisseur d’assurer l’exploitation du
chemin de fer Débélé-Port en toute sécurité.

Les travaux liés a la création de la zone de sécurité seront réalisés par
I’Investisseur sous le contréle du Ministére des Mines et de la Géologie, du
Ministére des Transports et du Ministére de l’Habitat. Les coiits desdits travaux
doivent étre évalués et agréés par les parties pour étre remboursés par l’Etat a
l’Investisseur. Les modalités de remboursement de cofit desdits travaux seront
définies au moment de l’exécution desdits travaux.

Article 7. Les délais

Les délais pour tous les paiements de |’Investisseur au titre de la Convention
seront calculés a partir du 30 avril 2001, la date effective de la remise de la SBK
et ses Infrastructures a l’Investisseur.

Les Parties comprennent le terme « année » comme suit : 365 jours calendriers a
partir du Moment de réalisation de la Convention.

Article 8. Dispositions diverses

Se réservant le droit de contréler et d’obtenir autrement les informations
relatives aux activités de la Société autant que prévu par le Code Minier, 1’Etat
ne fera recours 4 aucune démarche, quelle que soit la forme ou maniére de celle-
ci, visant a restreindre ou a léser les droits de l’Investisseur dans le cadre
d’exécution de la remeron A (D

ME x
Article 9. Entrée en vigueur. Dispositions finales

Afin de confirmer le statut de la présente Annexe, l’Etat s’engage a assurer dans
les meilleurs délais sa ratification par l’Assemblée Nationale, ainsi qu’une
émission par la Cour Supréme de la République de Guinée de l’avis juridique sur
la présente Annexe et sa promulgation par le Décret du Président de la
République.

En cas de contradiction entre la Convention et la présente Annexe les
stipulations de la présente Annexe prévaudront. Tout ce qui n’a pas été
expressément stipulé par la présente, reste régi par les dispositions de la
Convention.

La présente Annexe fait partie intégrante de la Convention et entre en vigueur
dés sa ratification par l’Assemblée Nationale et sa promulgation subséquente par

le Président de la République.
Fait 4 Conakry, LE. Ao CoP 2006

Pour la République de Guinée Pour la société anonyme
«Rousski Alumini»

Le Ministre des Mines et de la Géologie ‘oun procuration)

Madikaba CAMARA
Le Ministre de 1’Economie et des Finances
IIpu.toxenne « C »
k Corsamennio Mexay Pecnyénukoii Paunes u Pycckum
AJHOMHHHeM 0 BOCCTAaHOB.IeHHH, paclHpeHH H paspadoTKe
OoKcHTOBbIX MecTopoxdeHHit Kunaun or 03.11.2000 r.

Pecny6uxka D'sunes, B JasbHeiiltiem uMeHyeMas «I ocyapcTBo», npescTaBleHHat
Ero TpesocxogutenbeTsoM r-HoM Yemanom CMJUIOM, Munucrpom ropusix zen
 reoNOrHH, Hal1e%*KalM4M O6pa30M yIOHOMOYeHHBIM,

¢ OHO CTOpOHEI,
uM

«Pyccxuii Amomunni, KOMMaHHa, JelicTByIOllad B COOTBeTCTBMH Cc
3aKOHOMaTebcCTBOM Poccuiickoli WDeyepauuu, B jalbHelilieM MMeHyemaa
«MuBectop», mpeyctaBieHHaa r-Hom Anatonuem TIAHYEHKO, nagyexanum
06pa30M ynoTHOMOYeHHEIM B STOI CBA3H,

c Apyroli cTropousl,

COBMECTHO HMeHYeMBIe B JasbHelitiem «CTOpoHED»
TIpeam6yna

B WeNAX BBETEHHA JOMOMHMTEIBHEIX NONO%*KeHHi K CormallieHuto, 3aKOYeHHOMY
Mexay Tocynapcrsom u WUxpectopom 03.11.2000 o soccraHosmeHun,
paclMpeHHH 1 paspa6oTKe GoKcuTOBBIX MecTopoxzeHHit Kunauu, uMeHyemMomy B
JambHeiiem «Corsalienve», a TakxKe C WeMbIO NpOsCHeHHA CyUIeCTBYIOUIHX
nowoxeHHi CormameHua

AOPOBOpHINCh O HHKeCeAYIOUIeM:
Cratpa 1. Onpegenenua

TepMHHBI, CMOmb3yeMble cTOpoHaMH B  HacTosijem JIpuox%Kenuu 11
ynotpeOméHHble c 3armaBHOli OyKBbI, MMeIOT 3Ha4YeHHe, WaHHOe MM B craTbe |
Cornautenus, ecnH HHoe He ompeseneno B HacTostiem [IpunoxeHnn.

B Tekcte HacTosijero TIpunoxenua HKeNphBeeCHHEIN Te€PpMHH JOJDKeH
TIOHHMATBCA Cie XYIOWMM o6pa3om:

«ApeHauad MaTay— o3Ha¥aeT Mary 3a BraqeHHe UM NOMb30BaHHe MepexaHHbIM
Wnsectopy B coorsetcrBuu co ctaTbéii 13 uacts 1 Cornamienua u akTamn
mpHéma-nepegaun Ne01 or 30.04.2001, NeO2 or 30.04.2001 u Ne03 or 24.11.2001
HMYUI€CTBeHHBIM KOMIUIeKCOM CBK, BKmO¥as HHpactpykKTypbl, yKa3aHHble B
ctatbe 8 Cornamenua, nepeycaaemas Vnpectopom TocygzapeTsy B mopsike,
onpeyesleHHOM HacToslHM [IpunoxeHHeM.

«IIpampie cyOnogpaquvky o3HayaeT 9KcMIyaTaHToB, cyOnozpaq4HKos,
MOAPATYHKOB, MOCTABLUMKOB H HHBIX JMU, padoraroumx 10 MHBectopa wm Wa
KomnaHuu B paMKax lpoekTa. »

Crates 2. Pasmep apenaHoii nlaTbl

ApeHiHas mata, paccuHTbIBalollaicd Ha TOHHY HeTTO 9KCNOpTHpoBaHHOorO
6oxcuta, OygeT BbIaymBaTbca B xKa3Hy I[BuHelicKol pecnyOmuKH Cc
IIPHMeHeHHeM pacTyllero KOIPHHMHeHTA NO HUKecTeLyIoOWlel MOZeH:

0,30 nonnapa CLA c 2004 roza;
0,35 gonnapa CLIUA c 2010 roa;
0,40 nonnapa CLIA ¢ 2014 roza.

Cropoxsi oco6o oropapHBalcT, 4TO B NepHog c 30 anpena 2001 r. no 31 nexa6pa
2003 r. He 6ynyT yna4HBaTbCad HUKaKHe MaTexKH B KavecTBe apeHAHOM Mars.

ApeHauas rmuata6yfeT Mpov3BOqHTbCA OZHOBpeMeHHO c M@HKCHpOBaHHbIMH
miiatexkamu (Redevances), yka3aHHbIMH B cTaTbe 19 CornalieHHa, B mopsiKe,
ompezeeHHOM Wit MuKcHpoOBaHHBIx MiaTexeii B ctaTbe 19 CormamieHus.

Bo u36exaHHe coMHeHHii CTopoHbi oco6o oroBapHBaloT, 4TO DuKCHpOBaHHBle
TulaTexkKH, yKa3aHHble B cTaTbe 19 CornallieHua, He ABIAIOTCA maTOii 3a
NOb3OBAHHE HMYU[CCTBEHHBIM KOMmIeKcom CBK, a yrnaunBarotcs Mupectopom
B Ka¥ecTBe FOpHOpyAHOrO Haslora Ha 9KCMOpT GoKcHTa, yCTaHOBNeHHOrO CTaTbéli
139 Topxoro koyexca Pecny6uku I'Bunes.

Tocygzapctso u Musectop oco6o oropapuBaioT, 4TO 3a BilayeHHe H MOmb30BaHHe
nepeqaHHbimM Wxpectopy MMylleCTBeHHBIM KomMeKcoM CBK WMusectop
yla4MBaet TOIbKO ApeHHy!0 maty.

TocyzapeTso cormamiaetca, ¥TO ero y¥acTHe B ZOXogax oT JaHHoro ITpoexta
OyeT BEIPaxKaTbCA TONbKO MiaTexKaMH M COopaMH, yKa3aHHBIMH B cT. cT. 2 un 3
HacTosilero [IpuioxeHua, a TakxKe HasloraMH yrlaynBaemMbIMH MHBecTopom.

OcHoBHEIM KPHTepHeM  OLleHKH = JesTembHocTH §=©OOmlecTBa = ABIIAeTCA
CBOCBPeMeHHOCTh M MONHOTa BBbINMAaTbI HatoroB, cOopoB u  muatexeii,
TIP€AYCMOTPeHHBIX eHCTBYIOWIHM 3aKOHOaTebCTBOM PecnyOmuKH IBuHes,
Cornautenvem u [IpunoxkeHHaMn K HeMy.
Cratpa 3. Bk.1aJ B MecTHOe pa3BHTHe

Peanu3ys npHHunun ysacTus MuBectopa B MeCTHOM pa3BHTHH, 3aKperiéHHblii B
ctarbe 21 Cornamenus, Mupectop oOs3yetca B KayecTBe BKJaa B pa3BHTHe
npedextyps! Kungua mpov3BecTH e2MHOBpeMeHHEI mmatex Tocygapersy 3a
nepnox c 2001 mo 2005 rog u3 pacuéra 100.000 (cro TeIca4) USD 3a kaxgpiii roa,
wim seero 500.000 (natscor tsicay) USD. WVxpectop ocyujecTsutT
BBIleyKa3aHHbI mwiaTéK MecTHOH aZMMHHCTpauMn npedextypsl Kunqua B
Te4eHHe MecsIla C MOMeHTA BCTYIIICHHA B CHJly HacToauero [Ipunoxenua.

Hauunas c 1 aHpaps 2006 roga Unpectop oba3yetca exkeKBapTasIbHO ymlayHBaTb
B KayecTBe B3HOCa B MeCTHOe pa3BHTHe (pHKCHpOBaHHBIii cOop B cymme 0,1
Honnap CIA c HeTTO-TOHHBI 9KCMOpTHpoBaHHOrTO B TeyeHHe oMlayHBaemMoro
kBapTaja OOKCHTa.

Tliatexu, sB1aroWMecA NpedMeTOM HacTosllei cTaTbu, 6yayT nepeBogzuTECA Ha
OrowxKeTHEI cuet mpedextypst Kangana Ne 41-21-A6-05/BCRG 8 LlentpansHom
6anxe ['Buxelicxoii Pecny6nuKu.

EquHoppeMeHHbIii TlaTexK, YKa3aHHblii BbIMeNpHpaBHHBalworTca K yilaTe MeCCTHBIX
Hasloros. Musectop He OyneT youla4HBaTb HaKaKHX HHbIX MeCTHBIX HaJIOrOB H
c6opos, KPOME BBILUeMepe4HCJICHHBIX.

Cratpa 4. Pacummpenne

Vinsectop, MpHHuMad BO BHHMaHHe cTpaterMueckuii comMalbHbii xapaktep
HeatenmbHocth Komnanuu Boxcutos Kunguu B pervone Kungus, cornataetca
Ha¥aTb padoTe! Mo paciiMpeHHto H 9kcrityaTauMn IIpoexta B 30He Kunaua 2, uTo
TO3BOHT MPOWIMTb cpoK paOoTsl KOMMaHMH-onepatopa mo [Ipoexty 20
oxonyaHna Cornamenua, wm 20 2025 rona.

Vxpectop uMeeT mpaBo CaMOCTOATeMbHO OCYLIECTBIATS CBOIO (PHHAHCOByIO 1
MHBECTHUMOHHYIO = eATEJIBHOCTb, CAMOCTOATEIBHO 8onpeeaTh «= OO BEM
MHBECTHUM =a pealH3alMM MpoeKTa 8B COOTBeTCTBHH CO cBOoeli
MNpOM3BONCTBeEHHOM MporpaMMoii, mo cormacoBaHurlo c KomutTeToM KOHTpoms,
mpedycMotpeHxoro CorsiallieHHeM, CaMOCTOATeIbHO OpraHH30BbIBaTb TpyLOBBIe
OTHOIMeHHA HM ONpefeATh KOMMYeCTBO MepcoHata O6ulecTBa B COOTBETCTBHH C
HelicTByioulMM 3akoHOgaTembcTBOM Pecny6nuxu Tsunes, Cornauiennem u
TIPH102%KeCHHAMH K HeMy.

Crates 5. Ornomenusa ¢ ABTOHOMHBIM NOpToM Konaxpn.

C uenpio 3akpensenua dakTH4eckH CHOXKUBUIelicA CHTYaIHM 10 MOMb30BaHHIO 1
B3HMA@HHIO OMaTBI 3a MOb3OBAHHE MOPTOBBIMH CoopyxKeHHAMM, CTOpoHBI
CorlacHIMCb BHECTH W3MeHeHHS B CormalieHve, M peli u310%KUTE CT. 8.1.1. B
cCieMyrouleli peqaKynH:
8.1.1. Tloprossie coopyxeHus.

CoopyxxeHHa py1HOro Mopta mpeycTaBratoT coboii:

- 3€M@JIbHBIM y4acTOK, OOO3HaYeHHEIii Ha KapTe, sBsrouleiica [Ipunoxenum No3 Kk
HacTosulemy CormallieHHio;

- o6opyoBaHHe No Norpy3ke-pa3rpy3ke GoKcuTa;

- Kee3HOMOPOXHbIe COOPy2KeHHA pyHOTO MopTa;

- 3yaHMa, coopyxKeHHa, UWexa, 9HepreTHyecKoe HM WHOe BCIOMOraTe/bHOe
oGopy20BaHHe, pacrionoxKeHHble Ha YKa3aHHOM BBILe 3€MeIBHOM y4acTKe;

- mpuyan Ne8 pyqHoro nopta;

- KOMMYHHKAalHOHHBIe CeTH, HaXOJALIMecs NOX MW Ha yKa3aHHOM BBILUe 3€Me/IbBHOM
yuactTke.

BsuMaHve moumMu (redevance) 3a norpy3Ky M BbIrpy3Ky HMMOpTHpyeMbIxX H
SKCIOPTHPyeMBIX rpy30B, 3a 3CMCJIBHBIM yYacTOK MOA CKayCKHMH MOMelleHHAMH
M MpownMu oObekTamu (rpaHHbl yyacTKa pyJHOrO Mopta oOo3HayeHbI B
TIpunoxenun No3) Gyzer perynupopatbca Ha OCHOBaHMHM corlallieHua Mexay
KBK uw Anmunuctpaueli ABToHomHOro nopta r. Koxaxpu.

Tocygapetso, ¥epe3 ANMHHHcTpalMio ABToHOMHOro mopta r. Konaxpu, 6yzeT
TapaHTHpoBaTb Ge30MmacHocTb Ha TeppHTOpHH pyHOrO MopTa, Hasex*KHbIli
npomyckHolt pexkMM M rapaHTHpyeT npexoctaBieHne paOoTHHKaM HM TpaHcnopty
Musectopa cso6ogueiii u GecnpenatcTBeHHbIli ocTyN Ha TeppuToputO pyzHOrO
nlopTa, BKIIO4at OOpeMeHeHHe MpHeraloulix TeppuTopHit cepBUTYTOM — npaBoM
TPaH3HTHOTO Mpoesya H MpoOBo3a rpy3oB.

Vusectop HeceT OTBeTCTBeEHHOCT 3a COepxKaHHe Hi NoslepxKaHue B HamiexkalleM
COCTOAHHM MpHyata ropHopyzHoro mopta (mpHyuan Ne8), a Tocyzaperso, yepe3
AZMHHUcTpauMio ABTOHOMHOrO mopta r. Konakpu, HeceT O6a3aHHOCTR 110
KalIMTasIbHOMY PEMOHTY MOpTOBBIX COopy7KeHHii.

Tocygapetso, B smuye AaMMHMCTpauMH ABTOHOMHOro mopta r. Konakpu,
o6ssyetca B TeyeHne 2006 roga ocyulecTBHTS padoTbI Mo KanHTa‘bHOMy PeMOHTy
NIOPTOBBIX COOpyxKeHHH, yKa3aHHble B HaCTOslei cTaTbe B COOTBeTCTBHH Cc
Cornamenuem mMexgy Komnanueit Boxcutos Kungun u ABTOHOMHBIM Tloptom
Konaxpu ot 20 aprycta 2004 r. B cnyyae ecau takue paOors! He OyayT
3aBeplUeHbI 0 OKOHYaHHA 2006 roma, MxBectop uMeeT mpaBo ocyllecTBHTS
paSorTsi coOcTBeHHBIMH CHJIaMH, HJM C MIpHBeYeHHeM CTOPOHHHX MoszpAq4HKoB.
AstoHomupiii Tlopr Konaxpu B 3TOM cayyae Bo3Mectut MuBectopy croumocts
pa6oT l10 KanHTasIbHOMy PeMOHTy NOpToBEIX coopyxKeHHii.

Cyaa, Hanpasiiaemsre B ampec Mnpectopa WM MHEIX y¥aCTHHKOB Mmpoekta, MMeIOT
MPHOpuTeT MO cpaBHeHHIO c ApyrMMH cyqaMM Ja Mpoxoga K mpuyany pyaHoro
nopta (mpuyan Ne8). Ycnosua wpapToBKH K BBIMeO3HayeHHOMYy npHuany za
pa3rpy3KH HH OXKWJaHHA CyJOB, WHBIX, HexKeH HaNpaBNeHHBIe B aspec
Vusectopa, 6yayr yperynupoBaHbI clielHaibHbIM cormalieHHem MexKJLy
Vupectopom 1 KOMMeTeHTHBIMH aJIMMHHCTpaTHBHBIMH OpraHaMH.

CoopyxeHHa HM KOHCTpyKUHH, KoTOpble B ciydae HeOOXOZHMOCTH MoryT ObITB
Bo3BeeHbI MHBecTopoM Ha TeppHTOPHH pyHOrO NopTa M MpewHasHayeHHble 114
ocyllecTBieHHa Mep Ge30MacHocTH pH mpoBezeHuu padoT mo mNorpy3Ke-
pa3rpy3ke cyZoB, OyfyT Ge3ycNOBHO ABIATECA COOCTBeEHHOCTHIO MxBecTopa.

B3avMOOTHOUIeHHA MO HCMOUb30BaHHIO BBIMWeyKa3aHHBIX COopyxKeHHii OyayT
peryiMpopatbca CilelHabHbIMH © corallieHHaMH = Mex ty ~=—- MBectopom
KOMMeTeHTHBIMH aJMHHHCTpaTHBHBIMM opraHaMH. B cyiyyae BO3MO%KHOTO
mipekpamjenua IIpoekta yka3aHHble coopyxKeHHA M KOHCTpyKUHH MoryT ObITb
cBoOogHO BbIBeseHbI MnBectopom. Ecau xe BbIBO3 yKa3aHHBbIX COOpy7KeHHii 1
KOHCTpyKUHii He OyZeT BO3MOxXeH 6e3 MPHYHHeEHHA Hecopa3MepHOrO Bpeya WA
HHX HOO IA MOpTOBbIX COOpyxKeHHii, CTOHMOCTb YIOMAHYTBIX COOpyxKeHHH H
KOHCTpykKUHii OygzeT KoMMeHcHpoBaHa VxBectopy B oOulemM mopsike,
ycTaHaBMBaeMoM HacTosuiMM CormameHnem.

Cratpa 6. Oxpana xeJ1e3HOJOpOKHOrO NO1OTHA.

Tocygapetso oGs3yetca mpegoctasutt VMusectopy Ha mpaBe mosb30BaHHs
yuacTKH 3€MJIH, pacnosOxKeHHble Ha paccTOAHHH B 25 (WBalWaTb MATb) MeTPOB C
o6eux CTOPOH xese3HOZOpOxKHOTO MONOTHA *KeMe3HOi DOporu Bia cosqaHHs
SesonacHoii 30HBI Cc WerbIoO odecneyeHua WHBectopom 6e30macHocTH
2Kee3sHOLOpoxHOrO ABwxKeHHA J[eGene-Iopr.

Pa6oTs mo co3qaHHIo Ge3omacHoii 30HbI GygyT BecTHcb VnBecropom, nox
koHTpozem MuxuctepctBa FopHbIX Je H reonorHH (BeOMCTBeHHbIM
MHHHCTepcTBoM) H Muxuctepersa TpaHcnopta. Pacxogbi Ha paOoTbl OsDKHBI
ObITb OWeHeHEI HM OOOpeHbI CropoHaMu jd MX MocHezyIoUlero BO3MeLIeHHA
TocygapcTsom. YcslOBHA BO3MeIIICHHA CTOHMOCTH yka3aHHBbIX paOoT OyzyT
onpeylesleHbI Ha MOMeHT HcMonHeHHA 9THX padorT.

Crates 7. Cpoxn

Cpoxu, ucnons3yembie B Hactosiem IIpunoxenuu uw B Cornamenuu 6yayT
pacuMTbiBaTbca HaunHaa c 30 anpensa 2001, mars! dakTu4eckoi mepeqaun SBK
(CBK) u ero uxdpactpyKtyp Musectopy.

Cropoubi MOHMMAaIOT 0X TepMHHOB «roy» cileqyroulee: 365 KaneHaapHbIx Heli
Ha4uvHas c Momenta peamu3aunn Cornamenna.

Cratba 8. [poune yenosus.
Octasasaa 3a co6oii mpaBo KOHTposa H Apyroro cnoco6a nomyyeHHA Hopman
OTHOCHTeIbHO jestenbHoctH Komnanuu, Kak 3T0 npezycmMotpeHo Topxsim
koyekcom, Tocygapcerso He OyzeT npegMpHHuMats JelicTBuii mo orpaHHyeHHto
HIM yUeMieHHIO B MpaBax Vupectopa B paMKaX BbIMOTHeHHa CoraliieHus,
KaKHM Obi 06pa30M H B KaKHX ObI OpMaxX 3TO He BbIPaxKAalocb.

Cratpa 9. Hayaio geiicTaua. 3aKOUHTeJIbHbIe NOOKEHHA.

B wensx nogrsepkmeHua ctatyca HacTosujero Cornamienua Tocynapetso B
TedeHHe OHOTO MecsiIla C MOMeHTa NognHcaHHa HacToslero IIpunoxeHnsa
oOecneyut ero patuuKaumio B HayvouanbHol AccamOuee, a TakxKe momyyeHue
jopugu4eckoro 3akmioNeHHa BepxosHoro cyna PecnyOnuxu TsuHea mo
HacTosilemy IIpunoxenuto MH mocmemyoulyio MpomybrallMio eKpeToM
TIpesugenta Pecny6nuxu D'punes.

B cnyyae npotuBopewnii Mexay CormamieHuem mu HacTosuuM IIpunoxennem
TIpeuMyllecTBeHHOK cumoi o6naqaetT HactTosujee IIpunoxeHve. Bo sBcem
OCTaIbHOM, 4TO He oOroBpopeHoO B xHacTosilem IIpunoxeHnu, CrTopoHsi
PYKOBOACTByIOTCA NOMOxKeHHAMU CornaweHus.

Hactosuee IlpunoxkeHve sBisetcn HeoTbeMiemMoi acto CormamieHnua u
BCTyNaeT B CHJIy C MOMeHTa ero patH@ukaunn HaynouabHoit AccamOneeit
PecnyOauxu T'sunea u mocuegyroueli npomynsrayun yeKpetom TIpesuyenta
Pecny6nuku 'BuHes.

CosepuieHo B Konakpu 2006 r.
3a Pecny6nuxy Dpunea 3a «Pyccknii AmromuHnit»
Muunctp ropueix Jeu 4 Anatommit ITAHYEHKO

reouorHu
7Ip. Yeoman CHJUIA

(mpeacTaBuTemb 10 JoBepeHHocTH)

CormacosaHo

Muuuctp

OKOHOMHKH H (pHHAaHCoB
Maguxa6a KAMAPA
